Dear Mr. Morrell:
You requested an opinion as to whether a civil service employee of the state may testify in favor of or against a bill or issue before a legislative committee. We understand that your specific request concerns classified civil servants.
There are numerous provisions in Louisiana law that restrict the use of public funds for political activities and the engagement in those activities by public employees. See Attorney General Opinions 99-21 and 98-40. However, two statutory provisions are particularly relevant to your query. R.S. 24:56(E) provides:
      No state employee in his official capacity or on behalf of his employer shall lobby for or against any matter intended to have the effect of law pending before the legislature or any committee thereof. Nothing herein shall prohibit the dissemination of factual information relative to any such matter or the use of public meeting rooms or meeting facilities available to all citizens to lobby for or against any such matter.
That provision clearly prohibits a state civil servant from attempting to influence the legislature on any matter, while in his official capacity. However, it should also be noted that the foregoing provision does not apply to statewide elected officials or their designees. See, R.S. 24:52.
R.S. 43:31(D), is also pertinent to your question. It provides:
      No branch, department, agency, official, employee, or other entity of state government shall expend funds of, administered by, or under the control of any branch, department, agency, employee, official, or other entity of state government to print material or otherwise to urge any elector to vote for or against any candidate or proposition on an election ballot nor shall such funds be used to lobby for or against any proposition or matter having the effect of law being considered by the legislature or any local governing authority. This provision shall not prevent the normal dissemination of factual information relative to a proposition on any election ballot or a proposition or matter having the effect of law being considered by the legislature or any local governing authority.
While the foregoing provision supports the proposition that a classified civil servant cannot attempt to influence legislative action while acting in an official capacity, it also makes clear that providing strictly factual information in support of the legislative process is not forbidden.
It should be noted that classified state employees can request opinions on any such proposed activities by writing the State Department of Civil Service. See R.S. 42:1382. Such activities may also involve questions of governmental ethics. See R.S.42:1118.
We trust this opinion satisfies your query. Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra